DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 09/26/2022 is acknowledged. 
Claims 1, 3-13, 24, 25, and 27-29 are pending in the application.
Claims 12, 13, 28 and 29 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1, 3-11, 24, 25, and 27 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a gene therapeutic product to treat cancer, does not reasonably provide enablement for preventing cancer or preventing the recurrence of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant claims disclose a gene therapeutic product in the form of a cell sheet for the purpose of treatment, prevention or prevention of reoccurrence of cancer. The scope of the claimed invention is extremely broad, encompassing all forms of cancer and methods of treatment and prevention. 
The instant specification discloses only the suggestion of prevention of multifocal hepatocellular carcinoma tumors based on Adenovirus-loaded cancer cell/fibroblast cell sheets (oAd-DCN/CFCS) treated mice as the tumors were not detected after tumor cells were injected (para. 00212-00217). 
The only working examples utilized for in vivo studies wherein treatment of cancer is shown are an in vivo anti-tumor efficacy study wherein hepatocellular carcinoma (HCC) tumor cells were injected into the largest lobe of the liver in mice and the cell sheet was administered/transplanted to the injected site (para. 00160-164). This does not illustrate a prevention of the cancer reoccurrence, only the treatment once the cancer has occurred. 
The instant specification fails to provide any guidance or direction on how one would prevent cancer or cancer reoccurrence in vivo, and merely states that cancer may be treated or the cancer metastasis or recurrence may be prevented by administering the cell sheet of the present invention to a cancer removed site or a cancer-occurring site with the dose of the cell varying according to the condition and body weight of a subject, the severity of a disease, a dosage form, an administration route and an administration period, and the administration may be performed once or several times a day, and the dose does not limit the scope of the present invention in any way (para. 0110).
Without any guidance or direction for the administration for prevention of cancer or reoccurring cancer, numerous combinations of injections and dosages would be tested, presenting a burden of undue experimentation.
Yang et al. (Nat Rev Gastroenterol Hepatol. 201916 (10): 589–604) teaches that risk factors are potentially preventable to decrease the global burden of HCC (Abstract). Multiple approaches exist to prevent HCC, however primary prevention is essential and perhaps the only realistic and sustainable approach for preventing HCC in preventing viral hepatitis via minimizing transmission (p. 8). Yang et al., a reference detailing the state of the art of the effective filing date, does not teach that HCC can be effectively prevented via administering a product, only by minimizing risk factors. 
Without any guidance/direction from the instant specification other than the limited embodiment, and based on the evidence presented by Yang et al. above, it is highly unpredictable that any cancer would be prevented or reoccurrence of any cancer would be prevented by the administration of the gene therapeutic product claimed comprising cell sheets and gene delivery systems. MPEP§2164.03 states “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-5, 8, 11, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (2007. Biomaterials; IDs Reference filed 12/01/2021).
Regarding claim 1 and 8, Watanabe teaches a cell sheet comprising a layer of NIH3T3 cells (i.e. somatic cells) and a layer of epithelial cells wherein a lentiviral vector (i.e. gene delivery system) is introduced to the corneal epithelial which form a cell layer (Abstract; p. 746, 1st column). These corneal epithelial cells in the cell sheet express p63 which is a putative marker of epithelial stem cells (i.e. stem cells) (p. 747, last paragraph). Thereby the gene delivery system is introduced into a cell layer of stem cells.
Regarding claim 3, Watanabe teaches that the feeder cell layer is made of NIH3T3 cells (Abstract, p. 746, 1st column, last paragraph). As disclosed in the instant specification, NIH3T3 cells are fibroblasts (para. 0196). 
Regarding claims 4 and 5, Watanabe teaches that the gene delivery system is a lentiviral vector (p. 746, 1st column).
Regarding claim 11, Watanabe teaches that the MOI of the lentiviral vector was added at 1, 10 and 100 for three different 1-mL portions (p. 746, 2nd column; Figure 1).
	Regarding claim 24, as each and every limitation of the cell sheet of claim 1 is taught by Watanabe, the gene therapeutic agent comprising the cell sheet is additionally taught by Watanabe. Furthermore, the term “gene therapeutic agent” does not provide a particular structure and
merely an intended use for the composition. For product claims, intended purpose/use does not provide
patentable weight unless it provides any structure limitation. See MPEP2111.02.
	Regarding claims 25 and 27, as discussed above Watanabe teaches the gene therapeutic product of claim 24, the limitations of “for prevention or treatment of cancer” or “for prevention of cancer recurrence” in claim 25 and the type of cancer in claim 27, are the intended use of the gene therapeutic product and do not provide a particular structure. For product claims, intended purpose/use does not provide patentable weight unless it provides any structure limitation. See MPEP2111.02 
	Therefore, the invention is anticipated by Watanabe. 

Claim Rejections - 35 USC § 103
Claim 1, 3-9, 11, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2007. Biomaterials; IDs Reference filed 12/01/2021) in view of Vogels (JOURNAL OF VIROLOGY, Aug. 2003, p. 8263–8271).
Regarding claim 1 and 8, Watanabe teaches a cell sheet comprising a layer of NIH3T3 cells (i.e. stromal cells) and a layer of epithelial cells wherein a lentiviral vector (i.e. gene delivery system) is introduced to the corneal epithelial which form a cell layer (Abstract; p. 746, 1st column). These corneal epithelial cells in the cell sheet express p63 which is a putative marker of epithelial stem cells (i.e. stem cells) (p. 747, last paragraph). Thereby the gene delivery system is introduced into a cell layer of stem cells.
Regarding claim 3, Watanabe teaches that the feeder cell layer is made of NIH3T3 cells (Abstract, p. 746, 1st column, last paragraph). As disclosed in the instant specification, NIH3T3 cells are fibroblasts (para. 0196). Regarding claims 4 and 5, Watanabe teaches that the gene delivery system is a lentiviral vector (p. 746, 1st column).
Regarding claims 6, 7, and 9, Watanabe does not teach that the gene delivery system is a recombinant adenovirus nor that the recombinant adenovirus is a replication-deficient adenovirus.
Vogels teaches that replication-deficient human adenovirus type 5 (Ad5) can be produced to high titers in complementing cell lines and is widely used as a vaccine and gene therapy vector (Abstract).
It would have been obvious to one of ordinary skill in the art to substitute Watanabe’s lentiviral vector for a replication-deficient human adenovirus as taught by Vogels with a reasonable expectation of success in order to deliver genetic material to the cell sheet. An artisan would be motivated to utilized this replication-deficient human adenovirus as it can be produced in high titers and is widely utilized as a gene therapy vector (Vogel, Abstract).
Regarding claim 11, Watanabe teaches that the MOI of the lentiviral vector was added at 1, 10 and 100 for three different 1-mL portions (p. 746, 2nd column; Figure 1).
	Regarding claim 24, as each and every limitation of the cell sheet of claim 1 is taught by Watanabe, the gene therapeutic agent comprising the cell sheet is additionally taught by Watanabe. Furthermore, the term “gene therapeutic agent” does not provide a particular structure and
merely an intended use for the composition. For product claims, intended purpose/use does not provide
patentable weight unless it provides any structure limitation. See MPEP2111.02
	Regarding claims 25 and 27, as discussed above Watanabe teaches the gene therapeutic product of claim 24, the limitations of “for prevention or treatment of cancer” or “for prevention of cancer recurrence” in claim 25 and the type of cancer in claim 27, are the intended use of the gene therapeutic product and do not provide a particular structure. For product claims, intended purpose/use does not provide patentable weight unless it provides any structure limitation. See MPEP2111.02 
	Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2007. Biomaterials; IDs Reference filed 12/01/2021) in view of Vogels (JOURNAL OF VIROLOGY, Aug. 2003, p. 8263–8271) as applied to claims 1, 3-9, 11, 24, 25 and 27, and in further view Suzuki et al. (2014. ANTICANCER RESEARCH 34: 4747-4754), Dolznig et al. (Am J Pathol 2011, 179:487–501), and Spear et al. (Cancer Gene Therapy (2000) 7, 1051–1059)
As discussed above, the combined references of Watanabe and Vogels teach a cell sheet comprising a layer of NIH3T3 cells (i.e. stromal cells) and a layer of epithelial cells wherein a lentiviral vector (i.e. gene delivery system) is introduced to the corneal epithelial which form a cell layer (Abstract; p. 746, 1st column). These corneal epithelial cells in the cell sheet express p63 which is a putative marker of epithelial stem cells (i.e. stem cells) (p. 747, last paragraph). Thereby the gene delivery system, an adenovirus type 5 (Ad5) vector, is introduced into a cell layer of stem cells.
	Regarding claim 10, Watanabe does not teach that the cell sheet comprises a cancer cell layer to which the gene delivery system is introduced wherein the cancer cells are irradiated. 
	Suzuki et al. teaches constructing cancer cell sheets to produce in vivo cancer models utilizing cancer cells from pancreas, colon, liver and gastric cancer lines (Abstract; 4748, 1st column). 
	It would have been obvious to one of ordinary skill in the art to replace the epithelial stem cells utilized in Watanabe’s cell sheet with cancer cells as taught by Suzuki with a reasonable expectation of success. An artisan would be motivated to combine cancer cell sheet layers along with the layers of fibroblasts of Watanabe as fibroblasts comprise the major cellular component of the stroma of
Carcinomas and the stroma influence the development of the malignant tumors (Dolznig et al.; p. 487, 2nd column). Thus, it would mimic the cell microenvironment and be beneficial for in vivo cancer models much like the ones Suzuki demonstrated in mice. Furthermore, an artisan would be motivated to irradiate the cancer cells as Spear et al. teaches that irradiation of cancer cells is utilized in the treatment of many malignancies (Abstract). Thus, combining Spear with the teachings of Vogel which demonstrate Ad5 as a vector produced in high titers and is widely utilized as a gene therapy vector (Vogel, Abstract), would be combining two known methods of treating cancer for the same purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1631                                                                                                                                                                                         

/TAEYOON KIM/             Primary Examiner, Art Unit 1631